— Judgment, Supreme Court, Bronx County, rendered April 4, 1978, convicting defendant following a plea of guilty to robbery in the first degree and sentencing him to an indeterminate term of imprisonment of from 5 to 15 years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentence to an indeterminate term not to exceed seven years and, as so modified, affirmed. We find that the sentence imposed was excessive to the extent indicated. Concur — Kupferman, J. P., Sandler, Bloom, Lupiano and Ross, JJ.